United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1268
                        ___________________________

                                   Rhonda Harris

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

              Carolyn W. Colvin, Commissioner of Social Security

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: September 19, 2014
                             Filed: October 6, 2014
                                 [Unpublished]
                                 ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

     Rhonda Harris appeals from the order of the District Court1 granting summary
judgment to the defendant in Harris’s Title VII action against her former employer,


      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
the Social Security Administration (SSA). After careful review, we conclude that
Harris’s placement on a Performance Assistance Plan in August 2009 was not an
adverse employment action within the meaning of Title VII so as to support her claim
of racial discrimination. See Clegg v. Ark. Dep’t of Corr., 496 F.3d 922, 926 (8th Cir.
2007) (“An adverse employment action is a tangible change in working conditions
that produces a material employment disadvantage.” (citations to quoted cases
omitted)). In any case, SSA presented a legitimate, nondiscriminatory reason for its
action, and Harris did not present sufficient evidence of pretext. See Gibson v. Am.
Greetings Corp., 670 F.3d 844, 854 (8th Cir.) (explaining that pretext must be
demonstrated with evidence that raises a genuine doubt about the legitimacy of an
employer’s motive), cert. denied, 133 S. Ct. 313 (2012). Regarding Harris’s retaliation
claim, we conclude that she failed to present sufficient evidence that she engaged in
protected conduct. See Guimaraes v. SuperValu, Inc., 674 F.3d 962, 978 (8th Cir.
2012) (stating that a plaintiff must demonstrate, inter alia, that “she engaged in
protected conduct” in order to prove a prima facie case of retaliation). Finally, to the
extent Harris asserted a hostile-work-environment claim, we conclude that she failed
to present any evidence that the alleged harassment was racially motivated. See
Malone v. Ameren UE, 646 F.3d 512, 517 (8th Cir. 2011) (stating that an employee
must demonstrate, inter alia, “unwelcome race-based harassment” in order to prove
a hostile-work-environment claim).

      We affirm, and we deny SSA’s pending motion.
                     ______________________________




                                          -2-